DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	With respect to claims 1-10, none of the prior art teaches or suggests, alone or in combination, a light emitting device package, comprising: a first resin disposed between the first package body and the light emitting device, wherein the light emitting device comprises a first surface on which the first and second bonding parts are disposed, wherein the first bonding part comprises a first side surface and a lower surface facing the first package body, wherein the second bonding part comprises a second side surface facing the first side surface and a lower surface facing the first package body, wherein the first resin comprises an upper surface disposed on the first surface of the light emitting device, a third side surface extending from the upper surface to a lower surface of the first bonding part along the first side surface of the first bonding part, and a fourth side surface extending from the upper surface to a lower surface of the second bonding part along the second side surface of the second bonding part, wherein the upper surface of the first resin is disposed between the first bonding part and the second bonding part, wherein the first resin comprises a first lower surface disposed under the first bonding part, a second lower surface disposed under the second bonding part, and a third lower surface connecting the first lower surface and the second lower surface, wherein the first opening and the first bonding part are vertically overlapped with each other, wherein the second opening and the second bonding part are vertically overlapped with each other, and wherein the third lower surface of the first resin is disposed lower than an upper surface of the first package body.
	With respect to claims 11-20, none of the prior art teaches or suggests, alone or in combination, a light emitting device package, comprising: a first package body comprising first, second, and third openings passing through an upper surface and a lower surface thereof; and a first resin disposed between the first bonding part and the second bonding part, wherein the third opening is disposed between the first opening and the second opening, wherein the first bonding part is disposed on the first opening, wherein the second bonding part is disposed on the second opening, and wherein the first resin is disposed on the third opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818